HOLMES, Judge.
This is a divorce case.
After an ore terms hearing the trial court divorced the parties and made an award of periodic alimony to the husband. Additionally, a division of the marital property was effectuated.
The wife appeals, contending that the trial court erred in its award to the husband. We affirm.
The issue presented is whether the trial court abused its discretion in determining alimony and property division. These matters are within the sound discretion of the trial court, whose decision will not be disturbed unless plainly and palpably wrong. Phillips v. Phillips, 489 So.2d 592 (Ala.Civ. App.1986); Hilton v. Hilton, 385 So.2d 640 (Ala.Civ.App.1980); 7B Ala. Digest, Divorce, Key No. 235.
In view of the numerous decisions of this court and our supreme court on the issue of an abuse of discretion of the trial court in divorce cases, we perceive no prece-dential value in relating the facts of the instant appeal. We do note, however, that there is evidence that would support a conclusion that the wife was at “fault” in causing the breakdown of the marriage. We also note that the husband is over seventy-five years old and that his only source of income is approximately $150 per month. The wife has a monthly income of approximately $1,600 and is younger than the husband.
In any event suffice it to say that we have reviewed the evidence presented, and we find no plain and palpable abuse of the discretion of the trial judge.
The judgment is due to be, and it is hereby, affirmed.
AFFIRMED.
BRADLEY, P.J., and INGRAM, J., concur.